          Case 1:21-mc-00032-AJN Document 6 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                4/22/21


  Tribe of Two, LLC,

                         Plaintiff,
                                                                     21-mc-32 (AJN)
                  –v–
                                                                         ORDER
  Tod’s S.p.A.,

                         Defendant.


ALISON J. NATHAN, District Judge:
         Tod’s S.P.A.’s Application for the Issuance of a Subpoena by the Clerk of Court pursuant

to 35 U.S.C. § 24 is hereby GRANTED. Dkt. No. 1. The Clerk of Court is respectfully directed to

issue a subpoena in the form attached to Dkt. No. 5 as Exhibit A.

       SO ORDERED.



Dated: April 22, 2021                           __________________________________
       New York, New York                               ALISON J. NATHAN
                                                     United States District Judge
